Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the Drawings, the objection to the drawings has been withdrawn.
Also in view of the amendment to the claims, the objection to claims 2 and 3 have been withdrawn.
In view of the amendment to the claims, the rejection of claims 2-3, 6, 10 and 20 under 35 U.S.C. 112b has been withdrawn.
In view of the amendment to the claims, the rejections under 35 U.S.C. 103 as presented in the Office Action mailed April 20, 2022 has been modified as presented herein.
It is noted that claim 22 appears to be newly presented even though the status identifier indicates that the claim has been “Previously Presented.”  Applicant is advised to provide the requisite status identifiers commensurate with 37 CFR 1.121. 
Applicant is advised that should claim 3 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-12, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerawarenda (GB 2464347) in view of Britannica, “UCSB ScienceLine,” Petersen (US 1420740), Jonasson (EP 2245941), Haram (US 4978546) and “Why don’t the oceans freeze” and as evidenced by Mayer (“Nutrition”) and Attaran (Histamine fish poisoning: a common but frequently misdiagnosed condition).
Regarding claim 1, Weerawarenda teaches a method of processing fish, comprising receiving slaughtered fish (see page 6, lines 4-8), bringing the slaughtered fish to an under-cooled state in at least one first container (see the abstract “not frozen”; page 3, lines 6-23) comprising a first solution and a second solution.  
Regarding the limitation of “placing the slaughtered fish in a first salt solution having a salt concentration in the range of 0.1 to 10% and a temperature in the range from +1 to -3°C,” “and transferring the fish to a second salt-controlled and temperature-controlled solution having a salt concentration in the range from 1% to 20% and a temperature in the range from -1 to -12°C,” it is noted that Weerawarenda teaches controlling the temperature of a first solution to be -1.4°C or -2°C during a first cooling step (see page 3, line 8) and controlling the temperature of a second solution to be -1.0 or -1.5°C during a second cooling (page 3, line 27).
Weerawarenda further teaches that the cooling medium can be seawater or brine (page 4, lines 10-12) and therefore teaches the salt concentration of the first and second solution is set and a temperature of the first and second solution is maintained such that the temperature is higher than the freezing point of the solution.  That is, Weerawarenda teaches that the chilling phases are not to freeze the slaughtered fish, and where the chilling phases use sea water or brine that is thus not frozen (see the abstract “not frozen”; page 3, lines 6-23).  Therefore, it would have been obvious to one having ordinary skill in the art that the temperature of the first and second solution would have been higher than the freezing point of the first and second solution.  
Regarding the transferring the slaughtered fish to a second solution, it is noted that this is seen to read on using the same solution twice because the salt concentrations and temperatures as claimed can overlap with each other, where such a repetition of steps is not seen provide a patentable distinction of the combination.   In any case, Weerawarenda suggests transferring to a second temperature controlled salt controlled solution, as discussed above (that is, the second chilling step taught by Weerawarenda).  
Regarding controlling the salt concentration, it is noted that Weerawarenda suggests using brine or sea water (page 4, lines 10-12).  The claim differs in specifically reciting that the salt concentration for the first solution is 0.1-10% and the salt concentration for the second solution is 1-20%.
However, Britannica further evidences that seawater can have a concentration between 1-5% with an average of 3 percent (see page 3/8 - “Seawater contains on the average about 3 percent salt, although the actual concentration varies from about 1 percent (in the polar seas) to 5 percent), where the variation in the salt concentration is due to geographic regions.  “UCSB ScienceLine” further evidences that while seawater can have a salt concentration of 3.5%, that the concentration can vary to also be about 3% (see Answer 1 and 4), based on the particular region.  Thus, in view of Britannica and UCSB ScienceLine, it would also have been obvious to one having ordinary skill in the art that seawater can have a salt concentration of 3% and therefore encompasses, overlaps and falls within the claimed range.   It is also noted that Haram evidences that it has been known to use solutions for cooling fish without causing the fish to freeze, which can have a salt concentration of 1.5% (see column 1, line 41, 48-50).  To thus modify Weerawarenda and to use a salt solution having a concentration of 3% or even 1.5% would have been obvious to one having ordinary skill in the art for the purpose of cooling the slaughtered fish without freezing the slaughtered fish.
In view of Britannica and UCSB Science Line, it is seen that Weerawarenda suggests a “salt-controlled” solution.  If it could have been construed that this was not controlled or maintained, then it is noted that Petersen teaches salt solutions for chilling comestibles such as fish (see page 1, left column lines 18-23; page 3, right column, lines 122-130) where the salt concentration should be maintained throughout the treatment (see page 4, left column, lines 4-15) and where the chilling of the comestibles occurs without freezing (see page 5, left column, lines 19-27).  
To thus modify Weerawarenda and to control the salt concentration would have been obvious to one having ordinary skill in the art for the purpose of preventing fluctuation of the depressed freezing point due to changes in salt concentration.  
Claim 1 differs from the above combination in specifically reciting “providing substantially continuous movement of the slaughtered fish in the first and the second solution.” 
However, Jonasson further teaches a cooling tank that can provide continuous movement of the fish through the tank, while providing the requisite degree of cooling (see figure 1a, paragraph 5 -“not frozen”; paragraph 9, 10, 22, 44, 45, 46, 49).  That is, Jonasson teaches cooling without freezing using water that can be at 0°C, thus suggesting bringing the fish to an undercooled state and that the cooling occurs during conveying of the food products from the first end toward the second end of the tank (see for example, column 5, line 54 to column 6, line 2).  Jonasson further teaches that the spiral shaped blade that extends between the first and second end of the tank rotates and thus conveys the food products from the first end toward the second end of the tank, thus teaching substantially continuous movement. 
As Weerawarenda and Jonasson both teach tanks for cooling fish, to thus modify Weerawarenda and to use a continuous movement storage tank for cooling the fish would have been obvious to one having ordinary skill in the art for cooling down the fish as soon as possible but without freezing the fish.
Regarding the step of “maintaining the ratio of the first and the second solution and slaughtered fish such that the volume of the first solution is greater than 50% of the total volume of the fish and first solution, and the volume of the second solution is greater than 50% of the total volume of the fish and the second solution,” as Weerawarenda already teaches immersion in the solution and further teaches that it has been undesirable to cram fish into water tanks until they are full because it can result in physical damage to the fish with some fish being out of the water (see page 1, lines 25-28).  Therefore, it would have been obvious to have maintained the solution volume at least 50% so as to ensure submersion of the fish during the cooling while also preventing damage to the fish.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see figure 3a, b) and further teaches that the tank is at least partially filled with a liquid, thus suggesting completely filled with liquid (see paragraph 23, lines 16-17).  As the quantity of fish to be cooled can vary, and as the combination teaches that the fish are immersed in the solution for cooling, to thus have the volume of the solution be at least 50% of the total volume of the fish and solution would have been obvious to one having ordinary skill in the art, for the purpose of ensuring submersion of the fish and for achieving the requisite cooling of the fish.  That is, it would have been obvious to one having ordinary skill in the art that the rate of cooling would have been affected if the fish were exposed to a surface of the solution, such that the cooling was not entirely due to the temperature of the solution.   
Regarding the step of transferring the slaughtered fish to a transport and/or storage container maintained below 0°C, it is noted that Weerawarenda teaches transport into a lorry that comprises ice (page 11, lines 26-29).  This can be construed as a container, which comprises ice therein, thus suggesting maintenance below 0°C.  Weerawarenda also teaches storage in the second chilling tank, at temperatures below 0°C (page 5, lines 26-28, where the specified temperature range encompasses temperatures below 0°C - page 3, lines 25-33).  This suggests that transporting or storage should also be maintained below 0°C.  Additionally, it is noted that Haram teaches chilling fish without freezing using a solution comprising 1.5 wt% sodium chloride, and cooling to temperatures below 0°C and where subsequent storage is at less than 0°C (see column 4, lines 19-28; column 1, lines 48-54; column 2, lines 9-44).  The art has thus recognized storage at temperatures below 0°C, such that it would have been obvious to modify Weerawarenda and maintain a storage at temperatures below 0°C for the known purpose of maintaining the freshness of the fish. 
Regarding the limitation of, “increasing the transportation or storage time and/or the shelf-life of the slaughter fish by delaying rigor mortis in the slaughtered fish,” it is noted that since the combination teaches cooling without freezing the fish, using salt solutions within the claimed concentration and temperature in order to cool the fish within the claimed range, that the combination would also have increased shelf-life by delaying rigor mortis.  The claim also does not limit compared to what has the transportation/storage time or shelf-life has been increased or any particular amount of increase.  As the combination teaches similar claimed steps, the combination is thus seen to achieve a similar result.   
Regarding claims 2, 3 and 21, it is noted that the combination teaches immersing the fish in an aqueous brine solution and further teaches that it is not desirable to freeze the fish.  Therefore, it would have been obvious to maintain the temperature of the solution above the freezing point of the solution for the known purpose of preventing freezing of the solution and subsequent freezing of the fish when immersed therein.  The particular temperature above the freezing point would have been obvious to one having ordinary skill in the art, commensurate with the particular salt concentration and thus depressed freezing point.  Additionally, however, it is noted that sea water has been known in the art to freeze at about 28.4°F (i.e. -2°C), as evidenced by “Why don’t the oceans freeze.”  (see page 2, “Salt”).  Weerawarenda teaches of maintaining a temperature of -1.4°C in the first solution and -1°C for the second solution.  Weerawarenda also teaches that in both chilling phases, the solutions can have a fluctuation of for example, +1°C or +0.5°C (see page 4, lines 19-26) thus encompassing the first and second solutions having a temperature that is at least 0.5°C and 1°C higher than a freezing point of the solution (i.e. -2°C for seawater).  
Regarding claim 5 and 22, Weerawarenda teaches gutting the fish prior to cooling the fish (see page 6, lines 4-5).  Claims 5 and 22 have been construed to recite the pre-cooling, gutting and/or bleeding as alternative steps.
Regarding the limitation of claims 1, 6 and 7 of, “wherein the salt concentration and the temperature of the first solution is based on the fish species” and “wherein the salt concentration and the temperature of the second solution is based on the fish species,” and regarding claim 23 which recites that “the salt concentration and the temperature of the first and second solution or both is based on the fat content of the fish,” Weerawarenda teaches that the chilling process can be used for different types of fish (see page 1, lines 4-6), and where the fish are preferably pelagic fish, such as tuna or mackerel (page 6, lines 23-30), therefore suggesting the process is also a function of the particular type or species of fish.  Weerawarenda further teaches time constraints on bringing the fish temperature down to the desired storage temperature (see at least, page 11, lines 1-3) while also providing a degree of variance in the particular temperatures for the first and second solution (see page 3, lines 6-33), thus suggesting tailoring the process based on the particular type and size of the fish to be cooled.  Pelagic fish, as taught by Weerawarenda are also known to be fatty fish, as evidenced by Mayer (see page 1, lines 1-4 - “The flesh of fish that swim in the middle and surface layers of ocean waters may be as high as 20 percent fat. The fish are called pelagic, meaning "of the open sea." Among them are mackerel…”), and where fatty fish such as tuna and mackerel are known to also produce histamine due to poor storage conditions, as evidenced by Attaran (see page 474, right column 1st full paragraph, “Spoiled oily fish in the families…especially tuna..are common but not the only culprits.  In these fish, bacterial histadine…converts into..histamine”).  Since Weerawarenda suggests the process can be used for reducing histamine in pelagic fish such as tuna or mackerel (see page 6, lines 23-30), where such pelagic fish are known to be fatty fish, the process can be construed to also have been based on a fat content of the fish (i.e. pelagic fish which thus have a fat content and where such fatty fish are known to develop histamine due to inadequate temperature storage).  Furthermore, the rate of cooling would also have been a function of the particular type and size of the fish and the heat capacity of the fish, such that it would have been obvious to one having ordinary skill in the art to have tailored the cooling steps based on the type of fish and fat content, as well as the size and quantity of the fish.
Regarding claims 8 and 9, in view of Jonasson, the combination teaches the container being semi-cylindrical with a spiral shaped blade used for conveying the contents along the length of the cooling tank (figure 1a).
Regarding claim 10, as Weerawarenda already suggests immersion of the fish, it would thus have been obvious to one having ordinary skill in the art to modify the combination to have the volume of the solution be between 55-75% of the total volume of the fish and solution for the purpose of ensuring the immersion of the fish while preventing the fish from crammed into the tank and potentially being out of the chilling solution.  It is further noted that Jonasson suggests that the volume of the solution is at least 50% of the total volume of the fish and solution (see figure 3a, b, paragraph 23, line 16).  As the quantity of fish to be cooled can vary, and as the combination teaches that the fish are immersed in the solution for cooling, to thus have the volume of the first and second solution be 55-75% of the total volume of the fish and respective first and second solution would have been obvious to one having ordinary skill in the art, for the purpose of ensuring submersion of the fish and for achieving the requisite cooling of the fish.  That is, it would have been obvious to one having ordinary skill in the art that the rate of cooling would have been affected if the fish were exposed to a surface of the solution, such that the cooling was not entirely due to the temperature of the solution.   
Regarding claim 11, in view of the discussion above with respect to claim 1 part “c” it is noted that the combination suggests storage at -1°C and -1.5°C (see Haram column 1, line 54; column 2, line 49; column 3, lines 33-46).
Regarding claim 12, Weerawarenda teaches storage in the second cooling tank at about -1°C (see at least, page 3, line 27).  Haram also suggests storing at the supercooling temperature, such as -1°C (see column 3, lines 33-46).

Claims 2-3, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Weerawarenda (GB 2464347) as the primary reference, and in further view of  Ottesen (GB 191224244) and as evidenced by “Engineering Toolbox.”
Claims 2, 3, 20 and 21 differ from the combination applied to claim 1, in specifically reciting that the temperature of the first and second solution is maintained at a temperature which is at least 0.5°C, 1°C or 1.5°C than the freezing point of the first and second solution.
It is noted however, that Ottesen teaches using an 8% salt solution for the purpose of cooling the fish while not freezing the fish (see page 2, lines 48-51).  “Engineering Toolbox” teaches that an 8% salt solution would have had a freezing point of about -5°C.  Aa Weerawarenda is not seen to be limiting as to the particular salt concentration, and as Ottesen teaches using salt solutions comprising 8% salt for cooling but not freezing fish, which is similar to Weerawarenda’s use of seawater, it would have been obvious to one having ordinary skill in the art to modify Weerawarenda and to use an 8% salt solution for the known purpose of cooling the fish while preventing freezing of the fish.  In view of this, and as Weerawarenda teaches that the first and second solution can have a temperature such as -1.5°C or -1°C, the combination therefore suggests the temperature of the solution to be at least 1.5°C higher than the freezing point of the solution.
Further regarding claims 2, 3 and 21, in view of Ottesen the combination further teaches the temperature of the solution to be 0.5°C and 1°C greater than the freezing point of the solution.  

Response to Arguments
On page 7 of the response, Applicant urges that the combination does not teach or suggest that the salt and temperature of the first solution is based on the species of fish.
This urging is not seen to be sufficient to overcome the rejection, because Weerawarenda suggests that the process can be used for fish such as tuna and mackerel (see page 6, lines 23-30), thus suggesting that the particular concentrations suggested by Weerawarenda can be based on the species of fish such as tuna or mackerel.  Furthermore, as the purpose of Weerawarenda’s process is to reduce the core temperature of the fish to between -0.5-1.5°C (page 5, lines 22-24) using a range of temperatures for the first and second solution (see page 3, lines 6-33) and as the time for cooling should also be controlled for preventing deterioration (see page 3, lines 13-16 - “take too long to reduce the core temperature”) it would have been obvious to one having ordinary skill in the art to have modified the temperatures of the first and second solutions based on the specific type of fish that was to be cooled, so as to provide the requisite cooling of the core temperature within a given time to prevent deterioration of the quality of the fish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792